Citation Nr: 0719995	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-36 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for seborrheic 
dermatitis of the chest.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

A videoconference hearing was held in February 2007, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.


FINDINGS OF FACT

1.  A chronic headache disability was not shown during 
service or within the first post-service year, and the most 
probative evidence indicates that the veteran's current 
headache disorder is not causally related to his active 
service, any incident therein, or any service-connected 
disability.

2.  A low back disability was not shown during service or for 
years thereafter and the most probative evidence indicates 
that the veteran's current low back disability is not 
causally related to his active service, any incident therein, 
or any service-connected disability.

3.  Seborrheic dermatitis of the chest was not present during 
service and the record contains no indication that the 
veteran's current seborrheic dermatitis is causally related 
to his active service, any incident therein, or any service-
connected disability.

4.  Hypertension was not shown during service or within the 
first post-service year, and the most probative evidence 
indicates that the veteran's hypertension is not causally 
related to his active service, any incident therein, or any 
service-connected disability.


CONCLUSIONS OF LAW

1.  A headache disability was not incurred during service, 
may not be presumed to have been incurred during service, nor 
is such disability causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  A low back disability was not incurred during service, 
may not be presumed to have been incurred during service, nor 
is such disability causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).

3.  Seborrheic dermatitis of the chest was not incurred 
during service, may not be presumed to have been incurred 
during service, nor is such disability causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).

4.  Hypertension was not incurred during service, may not be 
presumed to have been incurred during service, nor is such 
disability causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in April and May 2004 letters issued prior to 
the initial rating decision on the claim, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims of service connection, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  The letters also 
advised that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

While the April and May 2004 letters did not specifically 
include the additional elements delineated in 
Dingess/Hartman, the evidence does not show, nor does the 
veteran contend, that any notification deficiencies have 
resulted in prejudice.  As set forth below, service 
connection for the disabilities at issue in this case has 
been denied.  Thus, the additional Dingess/Hartman elements 
of effective date and disability rating are not at issue.  
Veteran status has never been at issue.  In any event, the RO 
corrected the Dingess/Hartman notification deficiencies by 
issuing a letter in March 2006 for the express purpose of 
satisfying the additional requirements imposed by the Court.

For the reasons discussed above, the Board finds that VA has 
fulfilled its notification duties to the veteran.  Again, 
neither the veteran nor his representative has argued 
otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  There is no indication of 
outstanding, available records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

The RO has also obtained VA medical opinions in connection 
with the veteran's claims.  38 C.F.R. § 3.159(c)(4) (2006).  
The Board finds that such opinions are thorough and provide 
the necessary information with which to decide this appeal in 
light of the applicable legal criteria.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
duties to the veteran.  A remand for additional notification 
or development would only result in unnecessarily delaying 
this matter with no benefit flowing to the veteran.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no 
further notification or development action is necessary.


Background

The veteran's service medical records show that in August 
1967, he was involved in an automobile accident in which he 
sustained a laceration above his right eye.  He complained of 
headaches.  A fracture of the supraorbital ridge was 
suspected, but X-rays of the skull were negative.  

The remaining service medical records are negative for 
complaints or findings of headaches, as well as a low back 
disability, seborrheic dermatitis of the chest, or 
hypertension.

At his May 1969 military separation medical examination, the 
veteran's skin, heart, vascular system, neurologic system, 
and spine were normal.  The veteran's blood pressure was 
110/70.  On a report of medical history, the veteran denied 
skin diseases, frequent or severe headaches, high blood 
pressure, and recurrent back pain.  

The record on appeal contains post-service VA and private 
clinical records, spanning the period from September 1970 to 
September 2004.  

In pertinent part, post-service clinical records show that in 
November 1974, the veteran reported that he had been having a 
lot of headaches for the past two to three years.  

In May 1977, the veteran underwent a complete physical at 
which his spine was normal.  The examiner also noted that the 
veteran's skin was normal, but for occasional tinea cruris.  
Cardiovascular examination was negative.  The veteran's blood 
pressure was 140/82.  A second blood pressure check was again 
performed the following week and was 120/70.  

At his annual physical in September 1978, the veteran 
reported that he had occasional headaches in the morning 
relieved by taking one Excedrin.  The remaining examination 
was negative.  

In December 1979, the veteran reported that he had recently 
given blood and had been told that he had hypertension.  He 
also indicated that he always had headaches for which he took 
aspirin.  On examination, the veteran's blood pressure was 
120/88.  The impression was blood pressure stable.  In 
December 1979, the veteran reported an itching rash in his 
groin and armpits.  

In June 1980, the veteran participated in a VA Agent Orange 
registry examination.  He reported frontal headaches for the 
past four years, recurring daily.  He indicated that his 
headaches required that he take 2 Excedrin tablets to clear.  
He also reported that he had been treated by a dermatologist 
for a rash on his chest for the past two years.  He indicated 
that he had been given medication but it hadn't cleared.  On 
physical examination, it was noted that the veteran's back 
bent freely.  Tinea versicolor was present on the chest.  

Subsequent private clinical records show that in December 
1981, the veteran was treated for dermatitis and prescribed 
cream.  It was also noted that he had labile hypertension.  

In August 1987, the veteran was treated for questionable 
tinea versicolor on his chest.  

In May 1989, the veteran reported frequent headaches and 
indicated that he took five Excedrin daily.  Also reported a 
rash on his chest, worse during the summer.  The assessments 
included chronic headaches and seborrheic dermatitis on the 
chest.  

In November 1993, the veteran reported frequent headaches for 
which he took Excedrin.  His physician indicated that the 
veteran's headaches were possibly due to sleep apnea, stress, 
and/or caffeine withdrawal.  The physician noted that 
Excedrin had caffeine.  The veteran also had questions about 
exposure to Agent Orange, noting that he had a rash on his 
fingers and palms.  

In May 1995, the veteran sought treatment for incapaciting 
low back pain which he developed after a long driving trip to 
Washington, DC.  The following month, the veteran reported 
continued back pain.  

In November 1995, the veteran sought assistance in completing 
forms for the Agent Orange payment program.  His physician 
noted that the veteran realized that he was not having any 
symptoms which could be attributed to Agent Orange and would 
most likely not be eligible for compensation.

In November 1997, the veteran reported that his back went 
out.  At an annual examination in December 1997, the veteran 
reported occasional headaches and recurrent back pain.  The 
diagnoses included labile hypertension and recurrent back 
pain.  Blood pressure checks were recommended.  In March 
1998, the examiner noted that the veteran's blood pressure 
checks had been normal or near normal, averaging 130/85-90.  

On examination in September 1998, mild seborrheic dermatitis 
over the sternum was noted.  The veteran also reported 
recurrent back pain. 

In March 1999, a CT scan showed a posterior lumbar bulging 
disc and arthritic changes.  In April 1999, MRI of the spine 
showed degenerative disc disease at varying levels, with disc 
herniation at L3-4 and canal stenosis at L3-4, L4-5.  Later 
that month, the veteran underwent L3-4 laminectomy and 
diskectomy.  On follow-up examination, the veteran reported 
improvement of his symptoms.  

In May 2000, the veteran was diagnosed as having inadequately 
controlled hypertension and was prescribed anti-hypertensive 
medications.  

In July 2002, the veteran underwent physical therapy for 
intermittent back pain with radicular symptoms.

In July 2003, the veteran reported a history of hypertension, 
controlled with Toprol.  He also reported a history of 
chronic low back pain following a parachuting injury in the 
distant past.  He indicated that he underwent a laminectomy 
in 1999 with significant improvement.  The veteran reported 
daily headaches, and indicated that he took full strength 
aspirin on a regular basis.  The diagnoses included 
hypertension and pain.  

In January 2004, the veteran reported continued low back 
pain.  He indicated that he first experienced back pain 
following a parachute jump in 1967 in Vietnam.  He indicated 
that he had had pain intermittently since that time, 
culminating in a laminectomy.  

In January 2004, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for several disabilities, including PTSD, 
headaches, a low back disability, seborrheic dermatitis of 
the chest, and hypertension.  

In an attached statement, the veteran indicated that he 
started having headaches in 1970, and felt they were related 
to Agent Orange exposure in Vietnam or to his PTSD.  The 
veteran stated that he was first diagnosed with hypertension 
in 2000, and also felt that the condition may be due to Agent 
Orange exposure or PTSD.  

With respect to his low back, the veteran indicated that 
around July 1967 while stationed at Fort Bragg, he injured 
his back in a poor parachute landing.  However, he indicated 
that he did not seek treatment due to peer pressure.  The 
veteran noted that he had had a back operation in April 1999 
for a lumbar laminectomy and felt that his current back 
condition was incurred in service as a result of the 1967 
parachute jump.  With respect to his seborrheic dermatitis, 
the veteran indicated that he saw a dermatologist in 1970, 
who had prescribed some cream.  He indicated that the 
physician told him that he would always have the condition.  
The veteran reportedly tried to obtain records from the 
dermatologist, but he had long since retired.  

In support of his claim of service connection for a low back 
disability, the veteran submitted an August 1967 letter he 
wrote to his brother, noting that he had completed a 
parachute the previous day in which he had landed hard.  

In support of his claims of service connection for headaches 
and hypertension, the veteran submitted a press release 
posted on a website of the 25th Aviation Battalion noting 
that many health conditions seemed to be linked to Agent 
Orange exposure, including headache and hypertension.  

In an April 2004 medical opinion, Philip A. Yazback, MD, the 
veteran's private physician, indicated that the veteran had 
reportedly injured his back in a poor landing during a 
parachute jump in 1967 at Fort Bragg.  He noted that his 
post-service occupational history was as an electrician and 
electrical construction manager.  Based on his history, Dr. 
Yazback indicated that it was as likely as not that the 
veteran's current back condition was related to the in-
service parachute jump.  He noted that the veteran had 
reported episodes of back pain one to two times yearly since 
the accident up to the time he underwent back surgery in 
April 1999.  

In a March 2004 medical opinion, James E. Haine, MD, the 
veteran's private physician, indicated that the veteran had 
reportedly been exposed to Agent Orange in Vietnam and 
currently complained of headaches, high blood pressure, and 
PTSD.  Based on his history, Dr. Haine indicated that it was 
as likely as not that either the veteran's current PTSD or 
exposure to Agent Orange caused his high blood pressure and 
headaches.  He indicated that the veteran's medical issues 
may be idiopathic, but he could not rule out PTSD or Agent 
Orange as one of a few possible causes of these issues.  

The veteran underwent VA medical examination in September 
2004, at which he reported that he participated in 
approximately 29 parachute jumps at Fort Bragg.  On one of 
these jumps, he indicated that he twisted his back, although 
he did not report to sick call.  The veteran indicated that 
after several days, his back seemed to return to normal.  The 
examiner noted that upon the veteran's separation from 
service, no mention was made of a back problem.  
Approximately five years after discharge, the veteran 
indicated that his low back would go out on him for a week or 
so.  He indicated that this occurred every few years.  The 
examiner noted that there were no documented formal low back 
care in his records until 1995.  The veteran reported that he 
underwent back surgery in 1999, and had seen a physician more 
recently for back pain and radiating bilateral buttock and 
leg pain.  The impression was lumbar degenerative disc 
disease, post laminectomy and diskectomy with residual 
radiculopathy, unrelated to active military service.  

With respect to hypertension, the veteran reported that he 
had been on medication for hypertension for approximately 
five years.  The examiner noted that a review of the record 
showed that he veteran had elevated blood pressure going back 
to the early 1980's, as well as borderline hypertension in 
1974.  He noted that the veteran's blood pressure had been 
normal during service.  The impression was essential 
hypertension, unrelated to military service or to PTSD. 

With respect to chronic headaches, the examiner noted that 
the veteran had sustained a head injury in a rollover 
accident during service and had required sutures over his 
right brow.  During this time, he complained of headaches.  
However, no further entries of headaches were made during 
service and the veteran denied headaches on his separation 
physical.  Several years after his discharge from service, 
the veteran indicated that he began having headaches. He 
indicated that they had persisted to the current day, 
requiring increasing amounts of Excedrin.  The impression was 
Excedrin headaches, with onset after military service, and 
unrelated to active military service or PTSD.

In a December 2004 rating decision, the RO granted service 
connection for PTSD, noting that the veteran's stressors were 
presumed as he had been in combat in Vietnam.  The RO 
assigned an initial 30 percent rating for PTSD.  

At his February 2007 Board hearing, the veteran testified 
that he injured his back while stationed at Fort Bragg before 
going to Vietnam.  He indicated that on one of his parachute 
jumps, he had a very hard landing and experienced immediate 
pain.  However, he did not seek treatment out of pride.  The 
veteran indicated that he did not receive medical treatment 
for his low back pain until 2000, when he underwent surgery.  
He testified that he felt that his current low back 
disability was due to the in-service injury.  The veteran 
explained that he was the only member of his family to have 
back problems.  He also indicated that although he had worked 
as a construction electrician after service, he had never 
injured his back and could think of no other reason he had 
developed a back condition other than the in-service injury.  

With respect to his dermatitis of the chest, the veteran 
indicated that he first noticed the condition shortly after 
service when he met his wife.  He indicated that he noticed a 
rash and slight itching so he consulted a dermatologist who 
prescribed some ointment which was ineffective.  The veteran 
indicated that he had tried to obtain these medical records, 
but the physician had long since retired and destroyed his 
records.  The veteran testified that his rash had not spread 
or increased since that time.  He indicated that his rash 
usually occurred during hot weather. 

With respect to his headaches, the veteran testified that he 
could not remember taking aspirin while in service.  Shortly 
after his separation form service, however, he started taking 
Excedrin for headaches.  He indicated that he currently took 
approximately eight to 10 pills daily.  

With respect to his hypertension, the veteran indicated that 
when he was discharged from service, he started giving blood.  
He indicated that he was turned down once because his blood 
pressure was too high.  The veteran indicated that he was 
currently taking anti-hypertensive medication and that such 
medication had been prescribed about two years ago.  He 
indicated that he had consulted his physicians as to whether 
his headaches or hypertension were secondary to his service-
connected PTSD, and they indicated that they could not say 
one way or another. 


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection for certain diseases, 
including arthritis, cardiovascular-renal disease, and an 
organic diseases of the nervous system, may be also be 
established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such 
cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  (The 
provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.)  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).

In addition to the criteria set forth above, the law provides 
that a veteran who served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, such as Agent Orange, 
absent affirmative evidence to the contrary.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e).  The enumerated diseases are chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of VA has determined that a positive 
association does not exist between other nonspecified 
diseases and herbicide exposure.  
72 Fed. Reg. 32,395 - 32,407 (June 12, 2007). 

Notwithstanding the foregoing, the veteran may establish 
service connection based on exposure to Agent Orange with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Brock v. Brown, 10 Vet. App. 155 
(1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. 49, 54.


Analysis

Headaches and hypertension

As set forth above, the veteran argues that service 
connection for headaches and hypertension is warranted, 
either based on his presumed exposure to Agent Orange in 
Vietnam or secondary to his service-connected PTSD.

With respect to his claim based on exposure to Agent Orange, 
the Board notes that the veteran's service personnel records 
show that he served in the Republic of Vietnam during the 
Vietnam era.  It is therefore presumed that he was exposed to 
Agent Orange in Vietnam, in the absence of affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307(a)(6).  
However, because headaches and hypertension are not among the 
disabilities listed in 38 C.F.R. § 3.309(e), presumptive 
service due to Agent Orange exposure is not warranted.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection for headaches or hypertension 
on an alternative basis is warranted, such as on a direct or 
secondary basis.  Brock, 10 Vet. App. at 160.

In that regard, although the veteran complained of a headache 
following an August 1967 car accident, the remaining service 
medical records are negative for complaints or findings of 
headaches.  The service medical records are entirely silent 
for any mention of hypertension or elevated blood pressure 
readings.  In addition, at his May 1969 military separation 
medical examination, the veteran denied frequent or severe 
headaches and high blood pressure.  Neither condition was 
noted on examination.  

The post-service medical records are likewise negative for 
complaints of headaches or hypertension within the first 
post-service year.  With respect to headaches, such is not 
noted in the record until November 1974, more than five years 
after service separation.  At that time, the veteran reported 
that he had been having a lot of headaches for the past two 
to three years.  Subsequent medical records show continued 
complaints of recurrent headaches.  

With respect to hypertension, while the record on appeal 
shows notations of labile hypertension as early as the 
1980's, essential hypertension was not diagnosed until 2000, 
approximately thirty-one years after service separation.  

Based on the foregoing, the Board finds that the evidence 
shows that neither a chronic headache disability nor 
hypertension was present during service or within the first 
post-service year.  Indeed, the veteran does not argue 
otherwise.  

Although the record shows that a chronic headache disability 
and hypertension were not present in service or for years 
thereafter, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the veteran's headaches or hypertension and any 
incident of service, including Agent Orange exposure, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).  

Likewise, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In view of the foregoing, the Board has carefully reviewed 
the medical evidence of record, with particular attention to 
the etiology of the veteran's headaches and hypertension.  As 
set forth above, conflicting medical opinions have been 
received.

In a March 2004 medical opinion, James E. Haine, MD, the 
veteran's private physician, indicated that it was as likely 
as not that the veteran's current PTSD or exposure to Agent 
Orange caused his high blood pressure and headaches.  
Specifically, he stated that the veteran's medical issues, 
including his headaches and hypertension, may be idiopathic, 
but he could not rule out a connection to PTSD or Agent 
Orange as one of a few possible causes of these issues.  

On the other hand, the record on appeal contains the 
September 2004 VA medical opinion in which the examiner 
concluded that the veteran's headaches and hypertension were 
unrelated to his military service or to his service-connected 
PTSD.

After careful consideration, the Board finds that the 
September 2004 VA medical report is most compelling.  The 
report is unequivocal that the veteran's headaches and 
hypertension are unrelated to his active service or his 
service-connected PTSD.  More importantly, however, the 
opinion was based on a complete review of the veteran's 
claims folder, including his service medical and personnel 
records.  

In contrast, the medical opinion from Dr. Haine indicates 
that he could not rule out Agent Orange and PTSD as possible 
causes for the veteran's headaches.  This lesser degree of 
certainty reduces the probative value of Dr. Haine's opinion.  
See e.g. Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(indicating that a doctor's opinion was too speculative to 
support a claim of service connection when phrased in such 
equivocal language).  Even more compelling, the Board notes 
that Dr. Haine did not have the benefit of a review of the 
veteran's claims folder in providing his opinion, as did the 
September 2004 VA medical examiner.  For these reasons, the 
Board finds that the probative value of the September 2004 VA 
medical opinion outweighs the opinion from Dr. Haine.  

The Board has also considered the information provided by the 
veteran from a website of the 25th Aviation Battalion noting 
that many health conditions seemed to be linked to Agent 
Orange exposure, including headache and hypertension.  This 
evidence, however, simply provides speculative generic 
statements and does not pertain specifically to the veteran's 
case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  For 
these reasons, the Board assigns this evidence limited 
probative value.

Moreover, the Board notes that this evidence is directly 
contradicted by the findings of the National Academy of 
Sciences (NAS), which has concluded, based on multiple in-
depth studies, that there is inadequate evidence of an 
association between exposure to herbicides and non-listed 
diseases, such as hypertension and headaches.  See Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 72 
Fed. Reg. 32,395 - 32,407 (June 12, 2007); see also 68 Fed. 
Reg. 27,630 - 27,641 (May 20, 2003).

The Board has also considered the veteran's contentions in 
this case regarding the etiology of his headaches and 
hypertension.  While he has argued that he has headaches and 
hypertension due to exposure to Agent Orange or secondary to 
PTSD, as the record does not reflect that he possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not probative.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For the reasons discussed above, the Board finds that the 
most probative evidence shows that the neither hypertension 
nor headaches were present during service or within the first 
post-service year, nor is either condition causally related 
to the veteran's service or any incident therein, including 
presumed Agent Orange exposure, nor is either condition 
causally related to or aggravated by any service-connected 
disability, including PTSD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


Low back disability

The veteran also seeks service connection for a low back 
disability, which he contends was incurred during service as 
a result of a 1967 parachute jump at Fort Bragg.  

As set forth above, the veteran's service medical records are 
entirely negative for any indication of a low back injury 
during service.  Nonetheless, the veteran offered credible 
testimony at his February 2007 Board hearing to the effect 
that he twisted his back during a parachute jump at Fort 
Bragg.  He has also submitted a letter he wrote to his 
brother in 1967 describing a parachute jump in which he 
landed hard.  

As set forth above, however, that an injury or disease 
occurred in service is not enough.  Rather, there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

In this case, although the veteran reports sustaining a back 
injury in 1967, at his May 1969 military separation medical 
examination, his spine was found to be normal.  Moreover, he 
specifically denied a history of recurrent back pain.  

The post-service medical evidence is likewise negative for 
objective indications of a chronic back disability for many 
years after service separation.  In fact, when the veteran 
was examined by his private physician in May 1977, the 
physician specifically found that the veteran's spine was 
normal at that time.  In addition, at his June 1980 VA Agent 
Orange examination, his spine was freely bendable and there 
were no complaints of back pain.  Indeed, a review of the 
post-service medical evidence of record, which spans a period 
from 1970 to 2004, indicates that the veteran did not 
complain of low back pain until May 1995, when he sought 
treatment for incapaciting low back pain which he developed 
after a long driving trip to Washington, DC.  

Based on the evidence set forth above, it cannot be concluded 
that a chronic low back disability was present in service or 
within the post-service year.  The Board has considered the 
provisions of 38 C.F.R. § 3.303(b), in light of the veteran's 
claims of continuous symptomatology since service and the 
supporting lay statements he has submitted.  In Savage v. 
Gober, 10 Vet. App. 488 (1997), it was noted that while the 
concept of continuity of symptomatology focuses on continuity 
of symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  The record here discloses a span of 
approximately 27 years without any clinical evidence to 
support any assertion of a continuity of symptomatology.  The 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the veteran experienced continuous 
symptomatology since service injury is highly probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991); see also Savage v. Gober, 1 Vet. App. 
488.  Thus, the Board finds that the contemporaneous records 
are entitled to more probative weight than the recollections 
of the veteran of events which occurred decades previously.

With regard to the long evidentiary gap in this case between 
active service and the earliest low back complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing low back complaints, symptoms, or 
findings for many years after the period of active duty is 
itself evidence which tends to show that a low back 
disability did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board has also considered the veteran's contentions to 
the effect that his current low back disability is the result 
of his reported parachute jump.  Because the record does not 
establish that the veteran possesses a recognized degree of 
medical knowledge, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In light of the contentions of the veteran's representative, 
the Board has also considered the provisions of 38 U.S.C.A. § 
1154(b).  In this case, however, the veteran does not contend 
that he injured his low back during combat.  Rather, he 
contends that he injured it at Fort Bragg, prior to his tour 
of duty in Vietnam.  Even assuming for the sake of argument 
that the veteran sustained a low back injury during service, 
however, the Court has held that the provisions of 38 
U.S.C.A. 1154(b) only provide an evidentiary presumption 
concerning events in service; they do not provide a 
substitute for evidence of a causal nexus between a combat 
service injury or disease and a current disability, or the 
continuation of symptoms subsequent to service.  See Wade v. 
West, 11 Vet. App. 302, 305 (1999).

Based on the evidence set forth above, the Board finds that a 
low back disability was not present in service or within the 
post-service year.  As noted above, however, service 
connection may be granted for disease diagnosed after service 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Clearly, in this case, conflicting evidence has been provided 
regarding the etiology of the veteran's current low back 
disability.  

In an April 2004 medical opinion, Philip A. Yazback, MD, the 
veteran's private physician, indicated that it was as likely 
as not that the veteran's current back condition was related 
to the in-service parachute jump.  He noted that the veteran 
had reported episodes of back pain one to two times yearly 
since the accident up to the time he underwent back surgery 
in April 1999.  

On the other hand, the record contains the VA September 2004 
VA medical examination report in which the examiner noted 
that the veteran had participated in approximately 29 
parachute jumps at Fort Bragg and that on one of these jumps, 
he twisted his back.  Based on his examination of the veteran 
and a review of his claims folder, the VA examiner concluded 
that the veteran's current lumbar degenerative disc disease, 
post laminectomy and diskectomy with residual radiculopathy, 
was unrelated to active military service.  

Again, the Board assigns greater probative weight to the 
September 2004 VA medical opinion, than to the opinion of Dr. 
Yazback.  Dr. Yazback's medical opinion was based on history 
relayed by the veteran.  He did not have the benefit of a 
review of the veteran's claims folder, as did the VA medical 
examiner.  Swann v. Brown, 5 Vet. App. 229 (1993) (Where the 
examiner relies on history as related by veteran, the 
diagnoses can be no better than the facts alleged by 
veteran).  In this case, in his opinion Dr. Yazback noted 
that the veteran had reported recurrent low back symptoms 
since the in-service injury.  As discussed above, however, 
the record on appeal shows that the veteran's back was normal 
at the time of his separation from service, as well as on 
examinations conducted in 1977 and 1980, and that there were 
no notations of back pain until 1995, approximately 28 years 
after the in-service injury.  Black v. Brown, 5 Vet. App. 
177, 180 (1995) (holding that a medical opinion is inadequate 
when it is unsupported by the evidence).

Similarly, the Board notes that more recent private clinical 
records show that the veteran reported injuring his low back 
in service.  The Board has considered this evidence, but 
assigns it limited probative value in that it merely records 
the veteran's history of an in-service low back injury and 
post-service symptoms.  The Court has held that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, is of limited probative value.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Grover v. West, 
12 Vet. App. 109, 112 (1999) (holding that a post-service 
reference to injuries sustained in service, without a review 
of the service medical records to actually verify this, is to 
be given little to no weight).

On the other hand, in September 2004, the veteran underwent 
VA medical examination at which he reiterated his contentions 
regarding his low back.  After examining the veteran and 
reviewing the claims folder, the examiner concluded that the 
veteran's current low back disability was unrelated to 
military service.  The examiner reasoned that the veteran's 
spine was normal at his service separation and that he was 
unable to locate any documentation of low back pain or injury 
until 1995.  

The Board finds that the medical opinion discussed above is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a medical professional who examined 
the veteran, as well as his claims folder.  The VA examiner 
based his opinion on a complete review of the veteran's 
claims folder.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Moreover, he specifically addressed the pertinent 
evidence of record, as well as the veteran's contentions.

In that regard, the Board has considered the veteran's own 
contentions regarding the etiology of his low back 
disability.  Such opinion, however, is clearly a matter for 
an individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent any 
indication that the veteran is competent to render a medical 
opinion, the Board finds that his own statements regarding 
the etiology of his low back disability do not outweigh the 
VA medical opinion discussed above.

In summary, as a low back disability was not shown in service 
or within the first post-service year, and because the 
probative evidence of record indicates that such disability 
is not causally related to the veteran's active service or 
any incident therein, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a low back disability.  The benefit of the 
doubt doctrine is not for application where the weight of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Seborrheic dermatitis of the chest

The veteran also claims entitlement to service connection for 
seborrheic dermatitis of the chest.  He indicates that he 
first developed a rash and slight itching on his chest 
shortly after his separation from service and states that the 
condition has persisted.  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999). 

In this case, elements (2) and (3) are lacking.  As set forth 
above, the veteran's service medical records are entirely 
negative for complaints or findings of seborrheic dermatitis 
of the chest.  In fact, at his May 1969 military separation 
medical examination, the veteran's skin was normal.  
Moreover, on a report of medical history, the veteran denied 
a history of skin disease.  

The post-service medical evidence in this case is negative 
for notations of a skin disorder of the chest until June 
1980, more than eleven years after service, when the veteran 
participated in a VA Agent Orange registry examination.  At 
that time, he reported that he had been treated by a 
dermatologist for a rash on his chest for the past two years.  

The Board notes that the veteran has recently testified that 
he sought treatment from a dermatologist in 1970 for a rash 
on his chest, but that records of such treatment are not 
available.  Even assuming, however, that seborrheic 
dermatitis of the chest was present in 1970, service 
connection would still not be warranted.  Again, the 
condition was not present during service, and the veteran 
does not contend otherwise.  While service connection for 
certain diseases may be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service, these enumerated diseases do not 
include seborrheic dermatitis.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Similarly, although it is presumed 
that the veteran was exposed to Agent Orange in Vietnam, 
because seborrheic dermatitis  is not among the disabilities 
listed in 38 C.F.R. § 3.309(e), presumptive service due to 
Agent Orange exposure is not warranted.  38 C.F.R. §§ 
3.307(a)(6).  

Finally, the Board notes that the record on appeal contains 
no probative evidence linking the veteran's current 
seborrheic dermatitis of the chest to his active service or 
any incident therein.  38 C.F.R. § 3.303(d); Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).

In summary, lacking any evidence of seborrheic dermatitis in 
service, and lacking probative evidence of a link between the 
veteran's current seborrheic dermatitis and his active 
service, any incident therein, or any service-connected 
disability, the Board finds that service connection for 
seborrheic dermatitis is not warranted.  

The benefit of the doubt doctrine is not for application 
where, as here, the weight of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for seborrheic dermatitis 
of the chest is denied.

Entitlement to service connection for hypertension is denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


